Name: Council Directive 92/67/EEC of 14 July 1992 amending Directive 89/662/EEC concerning veterinary checks in intra- Community trade with a view to the completion of the internal market
 Type: Directive
 Subject Matter: agricultural policy;  trade policy;  European construction
 Date Published: 1992-09-14

 Avis juridique important|31992L0067Council Directive 92/67/EEC of 14 July 1992 amending Directive 89/662/EEC concerning veterinary checks in intra- Community trade with a view to the completion of the internal market Official Journal L 268 , 14/09/1992 P. 0073 - 0074 Finnish special edition: Chapter 3 Volume 45 P. 0072 Swedish special edition: Chapter 3 Volume 45 P. 0072 COUNCIL DIRECTIVE 92/67/EEC of 14 July 1992 amending Directive 89/662/EEC concerning veterinary checks in intra-Community trade with a view to the completion of the internal marketTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1) Having regard to the opinion of the European Parliament (2), Whereas the Community is to adopt measures to establish the internal market progressively during the period up to 31 December 1992; Whereas Directive 89/662/EEC (3) stipulates that the veterinary checks in certain animal products are no longer to be carried out at the Community's internal frontiers; Whereas, since adoption of Directive 89/662/EEC, the Council has set principles for the organization of veterinary checks on products from third countries brought into the Community; whereas in this connection account must be taken of the provisions of Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (4) and of Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (5); Whereas, pursuant to the third subparagraph of Article 14 of Directive 89/662/EEC the Council is to determine the final arrangements applicable to trade in the products listed in Annex B before 31 December 1991; Whereas, pursuant to the fourth subparagraph of Article 21 of Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (6), these must be included in the scope of Directive 89/662/EEC and of the said Directive the animals and products of animal origin not covered by the said Directives. Whereas, pursuant to Article 21 of Directive 89/662/EEC, the Council is to determine the arrangements applicable on the expiry of the transitional provisions laid down in Article 20; whereas in this connection account must be taken of the progress made in the Community both on setting rules for products from third countries and on harmonization of control measures for foot-and-mouth disease and swine fever, as embodied in Council Directive 90/423/EEC of 26 June 1990 amending Directive 85/511/EEC introducing Community measures for the control of foot-and-mouth disease, Directive 64/432/EEC on animal health problems affecting intra-Community trade in bovine animals and swine and Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (7), and in Council Directive 91/685/EEC of 11 December 1991 amending Directive 80/217/EEC introducing Community measures for the control of classical swine fewer (8); Whereas, given the favourable progress of harmonization on veterinary matters, all veterinary checks at internal frontiers on animal products should be discontinued with effect from 1 July 1992, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 89/662/EEC is hereby amended as follows: 1. in Article 6 (2) the date of 1 January 1993 shall be replaced by 1 July 1992; 2. in the first subparagraph of Article 8 (2) the words 'except in case covered by the fourth subparagraph,' shall be added; 3. in the fourth subparagraph of Article 8 (2) the words 'and without prejudice to the aforementioned rights of appeal' shall be deleted; 4. in the first subparagraph of Article 14 of the words 'Until 31 December 1992' shall be deleted; 5. in Article 14, the second and third subparagraphs shall be replaced by the following subparagraph: 'Member States shall notify the Commission and the other Member States of the conditions and procedures applicable to trade in the products referred to in the first subparagraph.'; 6. Article 16 shall be replaced by the following: 'Article 16 1. Member States shall submit to the Commission, in harmonized form, basic information on veterinary checks carried out under this Directive. 2. The Commission shall examine the information referred to in paragraph 1 within the Standing Veterinary Committee, it may, in accordance with the procedure laid down in Article 18, adopt suitable measures. 3. Detailed rules for the application of this Article, in particular with regard to frequency of communication of information, the form in which it is to be given and its nature, shall be drawn up in accordance with the procedure laid down in Article 18.'; 7. Article 19 (1) shall be deleted; 8. Article 20 shall be replaced by the following: 'Article 20 With a view to the progressive implementation of the checking arrangements provided for by this Directive, Member States may, until 31 December 1992, carry out, during transport: - a documentary check on the products referred to in Annex A and B or on products imported from third countries, - sample veterinary checks of a non-discriminatory nature on the products referred to in Annex B.'; 9. Article 21 shall be deleted; 10. the following subparagraph shall be added to Annex B: 'Other products of animal origin not covered by Annex A to this Directive or by Annex A or Annex B, section B, to Directive 90/425/EEC (9)(); these products shall be defined in accordance with the procedure provided for in Article 18. (10)() OJ No L 224, 18. 8. 1990, p. 29. Directive last amended by Directive 91/496/EEC (OJ No L 268, 24. 9. 1991, p. 56).' Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 July 1992. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, the provisions shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law they adopt in the field covered by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 14 July 1992. For The Council The President J. GUMMER (1) OJ No C 164, 1. 7. 1992, p. 28.(2) Opinion delivered on 1 July 1992 (not yet published in the Official Journal).(3) OJ No L 395, 30. 12. 1989, p. 13. Last amended by Directive 91/496/EEC (OJ No L 268, 24. 9. 1991, p. 56).(4) OJ No L 373, 31. 12. 1990, p. 1. Amended by Directive 91/496/EEC (OJ No L 268, 24. 9. 1991, p. 56).(5) OJ No L 268, 24. 9. 1991, p. 56. Amended by Directive 89/628/EEC (OJ No L 340, 11. 12. 1991, p. 17).(6) OJ No L 224, 18. 8. 1990, p. 29. Amended by Directive 91/628/EEC (OJ No L 340, 11. 12. 1991, p. 17).(7) OJ No L 224, 18. 8. 1990, p. 13.(8) OJ No L 377, 31. 12. 1991, p. 1.